5/2/20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-38, 47, 50, 52-55 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaetke (US6,393,675).
Regarding claim 36, Gaetke teaches a container system (Fig. 1) for space operations (where the container system is capable of being used in space operations), the container system comprising a flexible membrane (12); and an expulsion device (24) configured to expel material contained by the membrane; wherein the container system is configurable between a stowed configuration (Fig. 1) and a deployed configuration (when member 12 is not attached to member 24), wherein in the stowed configuration, the membrane is contained by a host (the container cap in Fig. 1 or various other devices where the membrane is capable of being held by various other host), and in the deployed configuration, the membrane remains attached to the host and extends away from the host.
Regarding claim 37, wherein the material is a gas or a fluid (where the container is capable of holding such).
Regarding claim 38, wherein the material comprises propellant (where the container is capable of holding such).
Regarding claim 47, wherein the stowed configuration comprises the membrane being folded within a receptacle of the host (where a portion of the membrane is capable of being folded and pushed into the host).
Regarding claim 50, wherein the host is a satellite, a launch vehicle, or a stage of a launch vehicle (where the host is capable of being such).
Regarding claim 52, wherein the flexible membrane is a first flexible membrane and the expulsion device is a first expulsion device, the container system further comprising one or more second flexible membranes and one or more second expulsion devices (where the membrane when folded has multiple membranes; and the arms 32 of the expulsion device is considered more than one expulsion device).
Regarding claim 53, wherein the membrane contains one (12) or more volumes, each volume of the one or more volumes being separated by one (12) or more layers.
Regarding claim 54, see the rejection above that teaches the following: a flexible container system for space operations, the flexible container system comprising a flexible container; and an expulsion device configured to expel material from the flexible container; wherein the flexible container is configurable between a stowed configuration and a deployed configuration, wherein in the stowed configuration, the flexible container is contained by a host, and in the deployed configuration, the flexible container remains attached to the host and extends away from the host.
Regarding claim 55, wherein the material is a gas or a fluid (see above).
Regarding claim 61, wherein the stowed configuration comprises the flexible container being folded within a receptacle of the host (see above).

Allowable Subject Matter
Claims 39-46, 48, 49, 51, 56-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736